Fourth Court of Appeals
                                San Antonio, Texas
                                    September 30, 2015

                                   No. 04-15-00366-CV

                                   Juan Miguel MATA,
                                        Appellant

                                             v.

                                    Maria Elena MATA,
                                         Appellee

                       From the County Court, Dimmit County, Texas
                                   Trial Court No. 2714
                      Honorable Amado J. Abascal III, Judge Presiding

                                         ORDER

      In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION.

       It is so ORDERED on September 30, 2015.


                                              _____________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk